DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 9, and 10 are objected to because of the following informalities:  
Regarding claim 6, “each of the plurality magnetic markers” should read -- each of the plurality of magnetic markers --.
Regarding claims 9 & 10, “plurality of weighted elements” should read as -- plurality of weighted plates -- to remain consistent as “weighted plates” is the terminology the prior claims utilize. If it is not intended to be “weighted plates”, then appropriate clarification is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al (US 10456614 B1, hereinafter Dube) in view of Malis et al (US 2020/0070001 A1, hereinafter Malis).
Regarding claim 1, Dube teaches a weightlifting device [abstract- wherein it is an apparatus for weight training; Col. 11, lines 31-34- wherein it describes Fig. 7 as being an exercise machine employing a stack of weight plates], comprising:
a frame assembly having a bottom support, vertical support, and an upper support (see annotated figure below);
a plurality of pulleys that are disposed along the frame assembly (154a/b, 358);
an elongated cable (156, 304, 304b, 304c) that is in communication with each of the plurality of pulleys;
a plurality of weighted plates (305, 305a) that are connected to a first end of the elongated cable [Col. 5, lines 20-26; Col. 11, lines 42-44, 47-52, 65-67; Col. 12, lines 13-16];
a user grip (304a) that is connected to a second end of the elongated cable;
a plurality of sensors … [Col. 5, lines 31-40; Col. 8, lines 30-37]; and
a motor (122) [Col. 6, lines 46-51; wherein the assist assembly, used in multiple embodiments of this invention, includes a motor]  that is in communication with the elongated cable [Col. 11, lines 57-64; Col. 6, lines 46-55; wherein the assist assembly (122) which comprises the motor also comprises a reel in which the cable is wound around],
wherein the user grip is configured to receive a force from a user to impart a movement of the plurality of weighted plates [Col. 5, lines 3-14; Col. 6, lines 16-22], and the motor is configured to selectively aid or resist said movement [Col. 4, lines 21-26; Col. 6, lines 23-29; Col. 13, lines 37-41].

    PNG
    media_image1.png
    477
    426
    media_image1.png
    Greyscale

However, Dube does not teach a plurality of sensors that are disposed along the frame assembly.
Malis, in the same field of endeavor, teaches a plurality of sensors that are disposed along the frame assembly (Malis: 416, 418) [Malis: Para. 0027- wherein the sensor stand can be attached to the fitness machine frame; 0030- wherein there is a sensor stand in use with the weight stack, which comprises both Hall effect sensors and displacement sensors, the sensors also communicate to a computing device to analyze measurement].

    PNG
    media_image2.png
    551
    604
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the weightlifting device and sensors of Dube, with the inclusion of the additional sensor system of Malis. One of ordinary skill in the art would have been motivated to make this modification for the benefit of measuring the weight lifted, counting the repetitions in real time, and being able to measure physical statistics that can be derived from the combination of the weight measurement and displacement over time of the weight stack [Malis: 0009] as well as the versatility of being able to incorporate this device if desired [Malis: 0044].

Regarding claim 2, Dube and Malis further describe the device of claim 1, wherein
the plurality of sensors includes a group of proximity sensors (Malis: 416) that are positioned along the vertical support of the frame assembly (Malis: 406) [Malis: abstract- wherein two coupled sensor systems comprised of an infrared sensor and multiple hall effect sensors are mounted to an adjustable stand that can be retrofitted to any sectorized fitness machine; 0029- wherein a printed circuit board is equipped with several evenly spaced bipolar hall effect sensors, and a connection to a displacement sensor].

Regarding claim 3, Dube and Malis further described the device of claim 2, wherein
the group of proximity sensors (Malis: 416) are each configured to detect a location of each of the plurality of weighted plates (Malis: 401) [Malis: 0030- wherein the sensor stand comprising the Hall effect sensors and displacement sensors take continuous measurements of the distance of a reflector, as well as the Hall effect sensors counting the number of magnets (405) that have passed the lowest sensor, the displacement sensor continuing to measure displacement throughout the entire duration of exercise].

Regarding claim 4, Dube and Malis further describe the device of claim 2, wherein
each of the group of proximity sensors comprises a hall sensor (Malis: 416, 424) [Malis: abstract- wherein multiple Hall effect sensors are one of the coupled sensor systems; 0029- wherein a printed circuit board features several evenly spaced bipolar Hall effect sensors].

Regarding claim 5, Dube and Malis further describe the device of claim 4, comprising:
a plurality of magnetic markers (Malis: 405), that are positioned along the plurality of weighted plates (Malis: 401) [Malis: 0027- for the device to function, a magnet is attached to each plate of the weight stack, with alternating polarities on sequential weight plates to maximize the heterogeneity of the magnetic field, a standalone sensor stand with adjustable height is placed to any side of the weight stack facing the magnets].

Regarding claim 6, Dube and Malis further describe the device of claim 5, wherein
each of the plurality of hall sensors (Malis: 416, 424) are configured to detect a location of each of the plurality of magnetic markers (Malis: 405) [Malis: 0030- wherein once the displacement from the idle position is greater than the separation between Hall effect sensor, the lowest activated Hall effect sensor is identified and the count of the number of magnets that passed the lowest sensor is used to calculate the lifted weight, the displacement sensor continues to measure displacement throughout the entire duration of the exercise].

Regarding claim 7, Dube and Malis further describe the device of claim 1, further comprising:
a system controller that is communicatively linked to each of the plurality of sensors and the motor [Dube: Col.5 line 63- Col. 6, line 9; Col. 7, lines 42-48; which would gain information from the sensor system of Malis, as introduced in claim 1].

Regarding claim 8, Dube and Malis further describe the device of claim 7, wherein
system controller includes functionality for receiving and storing information pertaining to a location of each of the plurality of weighted plates [Dube: Col. 9, lines 22-26- wherein the digital controller gains position data from the servo motor; Col. 10, lines 33-38- wherein memory can store exercise parameters; which would gain displacement information from the sensor system of Malis, as introduced in claim 1] 

Regarding claim 9, Dube and Malis further describe the device of claim 8, wherein
the system controller includes functionality for activating the motor in a first direction to aid the movement of the plurality of weighted elements [Dube: Col. 10, lines 22-32; Col. 11, lines 54-64- wherein the assist force is supplied by the apparatus to aid the concentric movement wherein the weighted elements are being pulled upwards; Col. 13, line 61- Col. 14, line 5; Col. 14, line 59- Col. 15, line 2;  Col. 16, lines 61-67].

Regarding claim 10, Dube and Malis further describe the device of claim 8, wherein
the system controller includes functionality for activating the motor to resist the movement of the plurality of weighted elements [Dube: Col. 10, lines 22-32- wherein an assistive force may be applied to aid in slowing the movement of the weighted elements if the bar is moving too quickly; Col. 11, lines 54-64; Col. 13, line 61- Col. 14, line 5; Col. 14, line 59- Col. 15, line 2;  Col. 16, lines 61-67].

Regarding claim 11, Dube describes a method [Col. 6, lines 23-29], comprising:
providing a weightlifting machine [abstract- wherein it is an apparatus for weight training; Col. 11, lines 31-34- wherein it describes Fig. 7 as being an exercise machine employing a stack of weight plates] that includes a frame assembly having a bottom support, vertical support, and an upper support (see annotated figure below);
a plurality of pulleys that are disposed along the frame assembly (154a/b, 358);
an elongated cable (156, 304, 304b, 304c) that is in communication with each of the plurality of pulleys;
a plurality of weighted plates (305, 305a) that are connected to a first end of the elongated cable [Col. 5, lines 20-26; Col. 11, lines 42-44, 47-52, 65-67; Col. 12, lines 13-16];
a user grip (304a) that is connected to a second end of the elongated cable;
a plurality of sensors … [Col. 5, lines 31-40; Col. 8, lines 30-37]; and
a motor (122) [Col. 6, lines 46-51; wherein the assist assembly, used in multiple embodiments of this invention, includes a motor]  that is in communication with the elongated cable [Col. 11, lines 57-64; Col. 6, lines 46-55; wherein the assist assembly (122) which comprises the motor also comprises a reel in which the cable is wound around], and 
a system controller [Col.5 line 63- Col. 6, line 9; Col. 7, lines 42-48]; receiving, via the user grip (304a), 
a pulling force in a first direction and a second direction [Col. 10, lines 22-32; Col. 11, lines 54-64- wherein the concentric movement with a weight stack apparatus involves the user grip being pulled down and as a result, the upper portion of the weight stack being raised up, and the eccentric movement is the reverse; Col. 13, line 61- Col. 14, line 5; Col. 14, line 59- Col. 15, line 2;  Col. 16, lines 61-67], 
detecting a movement of the plurality of weighted plates in the first direction and the second direction (305 and 305a) [Col. 11, lines 54-64- wherein it is known as the user is in concentric movement, the weight stack will rise, and while in eccentric movement, the weight stack will lower]; and
selectively engaging the motor [Col. 11, lines 54-64- wherein when in eccentric movement the motor/assist force is utilized to keep the cable taut, and when in concentric mode, an assist force is supplied by the apparatus; Col. 6, lines 46-51; wherein the assist assembly, used in multiple embodiments of this invention to engage an assist force, includes a motor]. 

    PNG
    media_image1.png
    477
    426
    media_image1.png
    Greyscale

However, Dube does not teach a plurality of sensors that are disposed along the frame assembly and determining a delta within the detected movement of weight plates in a first and second direction. 
Malis, in the same field of endeavor, teaches a plurality of sensors that are disposed along the frame assembly (Malis: 416, 418) [Malis: Para. 0027- wherein the sensor stand can be attached to the fitness machine frame; 0030- wherein there is a sensor stand in use with the weight stack, which comprises both Hall effect sensors and displacement sensors, the sensors also communicate to a computing device to analyze measurement]. Malis also teaches determining a delta within the detected movement of weight plates in a first and second direction [Malis: 0030- wherein the sensor stand (406) comprising the Hall effect sensors (416) and displacement sensors (418) take continuous measurements of the distance of a reflector (409) which is placed at the top of the weight stack to move as the stack is lifted, as well as the Hall effect sensors counting the number of magnets that have passed the lowest sensor, the displacement sensor continuing to measure displacement throughout the entire duration of exercise].

    PNG
    media_image2.png
    551
    604
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the weightlifting device and sensors of Dube, with the inclusion of the sensor system and weight plate location method of Malis. One of ordinary skill in the art would have been motivated to make this modification for benefit of measuring the weight lifted, counting the repetitions in real time, and being able to measure physical statistics that can be derived from the combination of the weight measurement and displacement over time of the weight stack [Malis: 0009] as well as the versatility of being able to incorporate this device if desired [Malis: 0044] and to be able to gain further insight on physical quantities associated with the exercise, such as force and power, thus providing additional statistics of the whole exercise [Malis: 0035].

Regarding claim 12, Dube and Malis further describe the method of claim 11, wherein
selectively engaging the motor comprises:
engaging the motor to impart force in the first direction [Dube: Col. 10, lines 22-32; Col. 11, lines 54-64- wherein the assist force is supplied by the apparatus to aid the concentric movement wherein the weighted elements are being pulled upwards; Col. 13, line 61- Col. 14, line 5; Col. 14, line 59- Col. 15, line 2;  Col. 16, lines 61-67].

Regarding claim 13, Dube and Malis further describe the method of claim 11, wherein 
selectively engaging the motor comprises:
engaging the motor to resist a force in the first direction [Dube: Col. 10, lines 22-32- wherein an assistive force may be applied to aid in slowing the movement of the weighted elements if the bar is moving too quickly; Col. 11, lines 54-64; Col. 13, line 61- Col. 14, line 5; Col. 14, line 59- Col. 15, line 2;  Col. 16, lines 61-67].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orady et al (US 2019/0099633 A1) teaches a controller circuit set to drive a motor that uses target tension to optimize the force relationship between the cable tension and torque.
Potash et al (US 5328429 A) teaches a weight stack device that accentuates the eccentric portion of a workout, along with sensors to determine direction of the weight stack.
Ward et al (US 2020/0047055 A1) teaches an exercise machine that utilizes a motorized eccentric/concentric workout and eliminates the need for a large structure or weight stack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA K CONWAY whose telephone number is (571)272-9977. The examiner can normally be reached 9am-6pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.C./
Sara K. ConwayExaminer, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784